Name: Commission Regulation (EC) NoÃ 677/2006 of 2 May 2006 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) NoÃ 174/1999
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  America;  trade
 Date Published: nan

 3.5.2006 EN Official Journal of the European Union L 118/4 COMMISSION REGULATION (EC) No 677/2006 of 2 May 2006 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 20a(11) thereof, Whereas: Article 20a of Regulation (EC) No 174/1999 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. Applications submitted for the 2006/2007 quota year cover quantities greater than those available. As a result, allocation coefficients should be set for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications for the products referred to in Article 20a(3) of Regulation (EC) No 174/1999 submitted for the period 1 July 2006 to 30 June 2007 shall be multiplied by the following allocation coefficients:  0,621034 for applications submitted for the part of the quota referred to in Article 20a(4)(a) of Regulation (EC) No 174/1999,  0,063817 for applications submitted for the part of the quota referred to in Article 20a(4)(b) of Regulation (EC) No 174/1999. Article 2 This Regulation shall enter into force on 3 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 508/2006 (OJ L 92, 30.3.2006, p. 10).